Missouri Court of Appeals
                          Southern District


DECEMBER 31, 2014
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33346

     Re:   IN THE INTEREST OF:
           A.E.S., Minor,
           GREENE COUNTY JUVENILE OFFICE,
           Petitioner-Respondent,
           v.
           S.M.M., Mother,
           Respondent-Appellant.

2.   Case No. SD33057

     Re:   IN THE MATTER OF THE CARE
           AND TREATMENT OF
           JERRY BILYEU
           a/k/a JERRY D. BILYEU,
           a/k/a JERRY DON BILYEU,
           Respondent-Appellant.